Title: To Thomas Jefferson from Patrick Henry, 21 February 1778
From: Henry, Patrick
To: Jefferson, Thomas



Sir
Williamsburg 21st. February 1778.

You are desired to receive into your Custody John Goodrich the Elder, who is ordered to be removed from Bedford County, the place of his present Confinement; and will be delivered by the order of the County Lieut: of Bedford. He is to be Safely kept and prosecuted agreeable to directions of Assembly by the Attorney General. I am Sir, Yr. hble Servt.,

P. Henry

